          Case 5:20-cv-00338-HL Document 15 Filed 09/23/20 Page 1 of 4




              IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF GEORGIA
                         MACON DIVISION

MARTIN N. BELL and
LT. GEN. JAMES LONGSTREET CHAPTER of                          CASE: 5:20-cv-00338
MILITARY ORDER OF THE STARS AND BARS
GEORGIA SOCIETY INC.,
      Plaintiffs

VS

MACON-BIBB COUNTY, MAYOR ROBERT REICHERT,
AL TILLMAN, LARRY SCHLESINGER, ELAINE LUCAS,
BERT BIVINS III, VIRGIL WATKINS, JR.,
      Defendants



                     PLAINTIFFS’ MOTION TO REMAND

        COME NOW Plaintiffs MARTIN N. BELL and LT. GEN. JAMES

LONGSTREET CHAPTER MILITARY ORDER OF THE STARS AND

BARS GEORGIA SOCIETY INC.,(“Plaintiffs”), by and through its

undersigned counsel, and moves the Court to Dismiss the Defendants’

Removal into this Court of the original action which was filed in the

Superior Court of Bibb County, Georgia, and remand to said Georgia court

this case, showing in support thereof:



     1. The Courts of Georgia are the proper and appropriate forums for the

        adjudication of the issues involved in this and similar cases being

                                           1
        Case 5:20-cv-00338-HL Document 15 Filed 09/23/20 Page 2 of 4




      litigated throughout the State , at least one of which (Newton County)

      has already been appealed to the Court of Appeals of Georgia.

   2. The sole legal reason Defendants filed their notice of removal in the

      Bib County Superior Court case was Plaintiffs’ inclusion of Count II

      of its Complaint for Damages and Injunctive Relief (“Complaint”)

      [Doc. 1-1, Exhibit 1 , Pages 2-12, filed hereinbefore by Defendants ]

      in the above-styled action, to wit, a count alleging First and

      Fourteenth Amendment violations under 42 U.S.C. § 1983 [Doc. 1-1,

      Count II, ¶¶ 32-37].

   3. On September 2, 2020, Plaintiffs filed their first amendment to their

      Complaint in this Court removing from their complaint the said

      Count II 42 U.S.C. § 1983 claims.

   4. This honorable Court has the inherent authority to decline jurisdiction

      of this matter and to dismiss the removal to federal court and remand

      the matter to the Superior Court of Bibb County wherein all parties

      can be assured of receiving fair and scholarly treatment of the issues

      involved in this case.

Respectfully moved this the 22nd day of September, 2020.



                                             /s/ Walker L. Chandler _________


                                         2
         Case 5:20-cv-00338-HL Document 15 Filed 09/23/20 Page 3 of 4




                                               Georgia State Bar No. 120675
                                               Attorney for Plaintiffs

Chandler and Chandler Law Group
101 Gleneagle Point
Peachtree City, Georgia 30269
walker@chandlerandchandlerlaw.com
770 468 6538




                           CERTIFICATE OF SERVICE
      I hereby certify that, on the date indicated below, I submitted this

                 PLAINTIFFS’ FIRST MOTION TO DISMISS

to the Clerk of Court using the CM/ECF system, which will automatically send
electronic mail notification of such filing to counsel of record.
      Duke R. Groover
      Lee M. Gillis
      S. Elizabeth Hall
       Attorneys for Defendants

      This 1st day of September, 2020.

                                               /s/ Walker L. Chandler _________
                                               Georgia State Bar No. 120675
                                               Attorney for Plaintiffs

Chandler and Chandler Law Group
101 Gleneagle Point
Peachtree City, Georgia 30269
walker@chandlerandchandlerlaw.com
770 468 6538


                                           3
Case 5:20-cv-00338-HL Document 15 Filed 09/23/20 Page 4 of 4




                             4
